DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

2.  Claims 16, 21, 22, 24-27, and 50-52 are currently pending and under examination.
 

Withdrawn Rejections
	1.  The rejection of claims 16, 21, 22, 24-27, and 50-52 under 35 U.S.C. 103 as being unpatentable over Hays-Putnam et al (US 20100035812, of record), in view of Michaelis et al (US 5,919,757, of record), in view of Podobnik et al (US 20070081971, of record), and further in view of Rajan et al (Protein Science, 2006, 15:1063-1075, of record), as set forth on pages 4-10 of the office action mailed on 7/29/2020, is withdrawn.

	Applicants’ arguments
	In the response filed on 1/29/2021, the Applicants argue that the combination of Hayes-Putnam, Michaelis, Podobnik, and Rajan does not teach or suggest the limitations of the instant claims.  Specifically, the Applicants note that Hays-Putnam and Michaelis were cited to teach citrate buffer.  Hays-Putnam discloses citrate in a long list of many alternative components without any specific direction to select these components in a specific combination as claimed, and only teaches two formulations, both having a pH of 4.0 and neither containing citrate.
	Michaelis teaches G-CSF formulations with a pH between 7-8, and teaches that citrate buffers are suitable for stabilization in the pH range of 7-7.5, and citrate buffers are particularly unsuitable in the pH range of 4-6.5  Thus, Michaelis teaches away from the use of citrate at a pH of 5.0-6.6.

	The Applicants further argue that Rajan does not cure the deficiencies of Hays-Putnam, Michaelis, and Podobnik because it teaches that pegylation prevented G-CSF precipitation at pH 6.9 in sodium phosphate.  Rajan’s teachings are limited to formulations at this pH, and one of ordinary skill would not have looked to Rajan for guidance regarding G-CSF formulations with a pH of 5.0-6.6.  Specifically, the Applicants argue that Rajan’s teachings are directed to addressing aggregation of G-CSF at neutral pH, but the claimed range is not neutral.  Therefore, a skilled artisan would not have combined Rajan with Hays-Putnam, Michaelis, and Podobnik to arrive at the claimed invention, as the cited references teach away from the claimed invention.

	Response
	Applicants’ response has been fully considered and is persuasive.  Regarding Applicants’ arguments that Hays-Putnam does not specifically point to formulation of its bG-CSF conjugate with citrate buffer, it is noted that Michaelis specifically points to formulation of G-CSF polypeptides with citrate buffer in combination with arginine.  However, Applicants’ arguments regarding Rajan are persuasive, and the Examiner agrees that Rajan does not provide the motivation to alter the teachings of Hays-Putnam, Michaelis, and/or Podobnik with respect to the pH of G-CSF formulations, and therefore does not provide the motivation to formulate the bG-CSF conjugate of Hays-Putnam at a pH of 5.0-6.6.


	2.  The rejection of claims 16, 21, 22, 24-27, and 50-52 under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20080300163), in view of Heidari et al (Vet. Immunol. Immunopathol., 2000, Vol. 73, p. 183-191), in view of Lovejoy et al (J. Molec. Biol., 1991, Vol. 234, p. 640-653), in view of Park et al (US 7,557,195), in view of Kang et al (US 2008/0200657), in view of Tonon et al (WO 2008/017603), in view of Michaelis et al (US 5,919,757 – cited in the IDS received on 5/13/2013), in view of Podobnik et al (US 20070081971), and further in view of Rajan et al (Protein Science, 2006, 15:1063-1075), as set forth on pages 10-18 of the office action mailed on 7/29/2020, is withdrawn.
	
	Applicants’ arguments
	Applicants argue that Cho, Heidari, Lovejoy, Park, Kang, and Tonon were cited to allege that the claimed bG-CSF-pAF133-20kD PEG conjugate was obvious, and do not cure the deficiencies of Michaelis, 

	Response
	These arguments have been fully considered and are persuasive.  As discussed above, the Examiner agrees that Rajan does not provide the motivation to alter the teachings of Michaelis and Podnobik with respect to the pH of G-CSF formulations.


	3.  The rejection of claims 16, 21, 22, 24-27, and 50-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,138,283, in view of Michaelis et al (US 5,919,757, of record), in view of Podobnik et al (US 20070081971, of record), and further in view of Rajan et al (Protein Science, 2006, 15:1063-1075, of record), as set forth on pages 19-21 of the office action mailed on 7/29/2020, is withdrawn.

	Applicants’ arguments
	Applicants argue that the claims are allowable in view of Hays-Putnam, Michaelis, Podobnik, and Rajan for the reasons discussed above.

	Response
	These arguments have been fully considered and are persuasive for the same reasons as set forth above with respect to the rejection under 35 U.S.C. 103 over Hays-Putnam, Michaelis, Podobnik, and Rajan.


New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


1.  Claims 16, 21, 22, 24-27, and 50-52 are under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hays Putnam et al (US 20100035812, of record), in view of Michaelis et al (US 5,919,757, of record), in view of Podobnik et al (US 20070081971, of record), and further in view of Furtinger et al (WO2008/122415, cited in the IDS filed on 5/13/2013).
The applied reference has a common assignee(s) with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 

Claim 16 is directed to a stable aqueous formulation comprising:
(a) a bovine granulocyte colony stimulating factor (bG-CSF) polypeptide of SEQ ID NO: 1 or SEQ ID NO: 2 comprising a non-naturally encoded amino acid substituted at position 133 of SEQ ID NO: 1 or the corresponding amino acid in SEQ ID NO: 2;
wherein the non-naturally encoded amino acid is para-acetylphenylalanine;
wherein said para-acetylphenylalanine is bonded to a water soluble polymer being a poly (ethylene) glycol moiety having a molecular weight of about 20 kDa;
(b) a citrate buffer;
(c) arginine, and optionally a counter ion for arginine;
(d) wherein said formulation contains less than 0.0033% of a surfactant; and
(e) wherein pH of the formulation ranges from 5.0 to 6.6.

Claim 21 is directed to the formulation of claim 16 wherein said surfactant is a polyoxyethylene derivative of sorbitan monolaurate.
Claim 22 is directed to the formulation of claim 21 wherein said surfactant is a polyoxyethylene (20) sorbitan monolaurate.
Claim 24 is directed to the formulation of claim 16 wherein the counter ion for arginine is chloride or sulfate.
Claim 25 is directed to the formulation of claim 16 optionally including one or more other therapeutic ingredients.
Claim 26 is directed to a lyophilisate or powder of the formulation of claim 16.
Claim 27 is directed to a process for preparing the formulation of claim 16 comprising forming a stable aqueous solution comprising said bG-CSF polypeptide, a citrate buffer, arginine, and optionally a counter ion for arginine.
Claim 50 is directed to the formulation of claim 16 wherein said citrate buffer has a molarity of about 30 mM.
Claim 51 is directed to the formulation of claim 16, wherein said arginine has a molarity of about 250 mM.
Claim 52 is directed to the formulation of claim 50 wherein said arginine has a molarity of about 250 mM.

Hays Putnam teaches modified bG-CSF polypeptides, including a bG-CSF-T133pAF variants linked to a 20 kD PEG (see Examples 26-29).  Hays Putnam also teaches bG-CSF polypeptides which are identical to SEQ ID NOs 1 and 2 of the instant invention (see below), and Hays Putnam teaches that its bG-CSF-T133pAF-20kD PEG conjugate was constructed using the bG-CSF polypeptide of SEQ ID NO: 2 (Example 26).

Sequence comparison between SEQ ID NO: 1 and SEQ ID NO: 1 of Hays Putnam
US-12-507-237-1
; Sequence 1, Application US/12507237
; Publication No. US20100035812A1
; GENERAL INFORMATION
;  APPLICANT: Hays Putnam, Anna-Maria
;  APPLICANT:Knudsen, Nick
;  APPLICANT:Norman, Thea
;  APPLICANT:Koder, Alan
;  APPLICANT:Kraynov, Vadim
;  APPLICANT:Ho, Lillian
;  APPLICANT:Canning, Peter
;  TITLE OF INVENTION: Modified Bovine G-CSF Polypeptides and Their Uses
;  FILE REFERENCE: AMBX-0154.00US
;  CURRENT APPLICATION NUMBER: US/12/507,237
;  CURRENT FILING DATE: 2009-07-22
;  PRIOR APPLICATION NUMBER: 61/083,132
;  PRIOR FILING DATE: 2008-07-23
;  NUMBER OF SEQ ID NOS: 24
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 1
;  LENGTH: 174
;  TYPE: PRT
;  ORGANISM: Bos taurus
US-12-507-237-1

  Query Match             100.0%;  Score 892;  DB 8;  Length 174;
  Best Local Similarity   100.0%;  
  Matches  174;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TPLGPARSLPQSFLLKCLEQVRKIQADGAELQERLCAAHKLCHPEELMLLRHSLGIPQAP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TPLGPARSLPQSFLLKCLEQVRKIQADGAELQERLCAAHKLCHPEELMLLRHSLGIPQAP 60

Qy         61 LSSCSSQSLQLTSCLNQLHGGLFLYQGLLQALAGISPELAPTLDTLQLDVTDFATNIWLQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LSSCSSQSLQLTSCLNQLHGGLFLYQGLLQALAGISPELAPTLDTLQLDVTDFATNIWLQ 120

Qy        121 MEDLGAAPAVQPTQGAMPTFTSAFQRRAGGVLVASQLHRFLELAYRGLRYLAEP 174
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 MEDLGAAPAVQPTQGAMPTFTSAFQRRAGGVLVASQLHRFLELAYRGLRYLAEP 174


Sequence comparison between SEQ ID NO: 2 and SEQ ID NO: 2 of Hays Putnam
US-12-507-237-2
; Sequence 2, Application US/12507237
; Publication No. US20100035812A1
; GENERAL INFORMATION
;  APPLICANT: Hays Putnam, Anna-Maria
;  APPLICANT:Knudsen, Nick
;  APPLICANT:Norman, Thea
;  APPLICANT:Koder, Alan
;  APPLICANT:Kraynov, Vadim
;  APPLICANT:Ho, Lillian
;  APPLICANT:Canning, Peter
;  TITLE OF INVENTION: Modified Bovine G-CSF Polypeptides and Their Uses
;  FILE REFERENCE: AMBX-0154.00US
;  CURRENT APPLICATION NUMBER: US/12/507,237
;  CURRENT FILING DATE: 2009-07-22
;  PRIOR APPLICATION NUMBER: 61/083,132
;  PRIOR FILING DATE: 2008-07-23
;  NUMBER OF SEQ ID NOS: 24
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 2
;  LENGTH: 175
;  TYPE: PRT
;  ORGANISM: Bos taurus
US-12-507-237-2

  Query Match             100.0%;  Score 897;  DB 8;  Length 175;
  Best Local Similarity   100.0%;  
  Matches  175;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTPLGPARSLPQSFLLKCLEQVRKIQADGAELQERLCAAHKLCHPEELMLLRHSLGIPQA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTPLGPARSLPQSFLLKCLEQVRKIQADGAELQERLCAAHKLCHPEELMLLRHSLGIPQA 60

Qy         61 PLSSCSSQSLQLTSCLNQLHGGLFLYQGLLQALAGISPELAPTLDTLQLDVTDFATNIWL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PLSSCSSQSLQLTSCLNQLHGGLFLYQGLLQALAGISPELAPTLDTLQLDVTDFATNIWL 120

Qy        121 QMEDLGAAPAVQPTQGAMPTFTSAFQRRAGGVLVASQLHRFLELAYRGLRYLAEP 175
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QMEDLGAAPAVQPTQGAMPTFTSAFQRRAGGVLVASQLHRFLELAYRGLRYLAEP 175

	Hays Putnam also teaches formulations comprising bG-CSF polypeptides, wherein said formulations may comprise a citrate buffer (paragraphs 0621, 0639), and excipients such as arginine (paragraph 0639).
	Although it is noted that Hays Putnam teaches bG-CSF formulations which comprise citrate buffer and arginine, these are two possible excipients among several listed possibilities, and one could possibly argue that Hays Putnam does not specifically point to formulation with citrate buffer and arginine.

	Neither Hays Putnam nor Michaelis teach or suggest formulations comprising less than 0.0033% of a surfactant, including less than 0.0033% of a polysorbate surfactant.   However, it was known in the art at the time the instant invention was conceived that the presence of surfactants is not always advantageous in formulating proteins such as G-CSF, as evidenced by the disclosure of Podobnik, which teaches away from incorporating surfactants, including polysorbate surfactants, into G-CSF formulations.  Specifically, Podobnik teaches that although non-ionic surfactants (e.g. polysorbates) are used in some pharmaceutical formulations, the use of oxidantion-prone surfactants in G-CSF formulations is problematic and preferably should be avoided since they can cause the formation of hydroxyl radicals which may damage the protein.  Surfactants may also cause local irritation at the site of administration (paragraph 0044).  Podobnik also shows that the addition of polysorbate 20 (i.e. “Tween 20”) to G-CSF formulations did not improve the stability of said formulations, and stability was achieved without the addition of surfactants (paragraph 0169-0174; Table 4).  Table 4 in particular appears to show an increase in aggregate formation with the addition of Tween 20, with higher Tween 20 concentrations producing increased percentages of aggregates and protein dimers.
Hayes-Putnam, Michaelis, and Podobnik are silent with respect to formulation of the claimed bG-CSF conjugate at a pH of about 5.0 to 6.6.  However, Furtinger teaches that G-CSF formulations are sensitive to mechanical stress, for example, as a result of shaking of liquid G-CSF formulations during transport (p. 2, 1st paragraph).  It was known in the art that G-CSF formulations having a pH in the range of 2.5 to 5.0, and from 7 to 8 were characterized by the presence of multimers and aggregates due to mechanical stress such as that occurring during shaking of the solutions (p. 3, 2nd paragraph).  Furtinger investigated the effects of various formulation conditions on aggregate formation in response to shaking, and showed that citrate buffer at pH 5.0 provided formulations with the highest monomer content (p. 20, 2nd paragraph).

With respect to the limitations of independent claim 16, it would have been prima facie obvious, at the time the instant invention was conceived, to apply the teachings of Michaelis, Podobnik, and Furtinger to the invention of Hays-Putnam in order to create a formulation comprising Hays-Putnam’s bG-CSF-T133pAF-20 kDa conjugate, citrate buffer, and arginine at a pH of 5.0, wherein said formulation contains less than 0.0033% of a surfactant.
Hays Putnam discloses the bG-CSF-T133-pAF-20 kDa conjugate recited in independent claim 16. Applicants have acknowledged that Hays Putnam teaches a bG-CSF variant with the non-natural amino 
With respect to the recited pH range of the claimed formulation, although Michaelis suggests that citrate buffers are unsuitable in the pH range of 4-6.5 for formulation of G-CSF, Furtinger shows that formulating G-CSF at pH 5 in citrate buffer offered superior protection against shaking-induced aggregation.  One of ordinary skill would have immediately recognized the benefits of preventing aggregation caused by mechanical shaking, such as increased stability during storage and transport and preservation of higher levels of monomeric, non-aggregated G-CSF for therapeutic purposes.   In view of Furtinger’s teachings, one of ordinary skill would have had the motivation to formulate Hays-Putnam’s bG-CSF-T133pAF-20 kDa PEG conjugate with citrate buffer at a pH of 5, with a reasonable expectation that the resulting formulation would exhibit increased protection against aggregation induced by mechanical shaking.
Furthermore, no more than routine skill would have been required to apply the teachings of Michaelis, Podobnik, and Furtinger to the invention of Hays-Putnam, as Hays-Putnam, Michaelis, and Furtinger each suggest formulation of G-CSF with citrate, with Michaelis further teaching that citrate and arginine are advantageous.  Podobnik teaches the advantages of minimizing or eliminating surfactants from G-CSF formulations, and Furtinger teaches specific advantages of formulating G-CSF in citrate at pH 5.0.  Thus, it would have been prima facie obvious to combine the inventions of Hays-Putnam, Michaelis, Podobnik, and Furtinger to advantageously achieve a formulation which comprises a bG-CSF-T133pAF-20 kDa conjugate, citrate buffer, and arginine, wherein said formulation does not comprise a surfactant and has a pH of 5.0.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

	With respect to the limitations of claims 21 and 22, as discussed above, Podobnik specifically teaches away from polysorbate surfactants.  It is known in the art that polyoxyethylene (20) sorbitan monolaurate is commonly known as “Tween 20” and is a polysorbate surfactant (see paragraph 0033 of the instant specification).

	With respect to the limitations of claim 24, Michaelis teaches that arginine can be in the form of arginine chloride (column 5, lines 13-16).

	With respect to the limitations of claim 25, Hays Putnam teaches that its bG-CSF conjugates can be formulated with other therapeutic agents (paragraph 0648).

	With respect to the limitations of claims 26, Hays Putnam teaches that its bG-CSF conjugates can by lyophilized (paragraph 0636).

With respect to the limitations of claim 27, because the combination of Hays Putnam, Michaelis, Podobnik, and Furtinger suggest creating an aqueous formulation comprising a bG-CSF-T133-pAF-20 kD PEG conjugate, citrate buffer, and arginine, it would have been obvious to create a process of preparing the formulations of claim 16 by forming a solution which comprises each of these elements.

	With respect to the limitations of claim 50, Michaelis provides guidance with respect to acceptable citrate buffer concentrations, as it teaches formulation with 5-40 mM citrate buffer (column 4, line 64).  Although Michaelis does not explicitly teach formulation with citrate buffer at 30 mM, this concentration is within the range taught by Michaelis, and one of ordinary skill would have had the motivation, and the ability, to determine the optimal citrate concentration via routine experimentation.  MPEP 2144.05 states:
In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).

With respect to the limitations of claims 51 and 52, Michaelis provides guidance with respect to the concentration of arginine, teaching incorporation of arginine at a concentration of up to 100 mmol/L (column 1, lines 8-13; column 5, lines 13-17).  Although the claimed arginine concentration of about 250 mM is outside the range taught by Michaelis, as discussed above one of ordinary skill would have had both the motivation and the ability to determine the optimal arginine concentration which affords the greatest stability and retention of protein activity (see In re Aller).


2.  Claims 16, 21, 22, 24-27, and 50-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al (US 20080300163, of record), in view of Heidari et al (Vet. Immunol. Immunopathol., 2000, Vol. 73, p. 183-191, of record), in view of Lovejoy et al (J. Molec. Biol., 1991, Vol. 234, p. 640-653, of record), in view of Park et al (US 7,557,195, of record), in view of Kang et al (US 2008/0200657, of record), in view of Tonon et al (WO 2008/017603, of record), in view of Michaelis et al (US 5,919,757, of record), in view of Podobnik et al (US 20070081971, of record), and further in view of Furtinger et al (WO2008/122415, cited in the IDS filed on 5/13/2013).

Cho teaches modified four helical bundle proteins, including G-CSF, wherein said proteins comprise an unnatural amino acid(s) (paragraph 0003; claims 1 and 10).  Cho discloses that para-acetylphenylalanine (pAF) is a preferred unnatural amino acid (paragraph 0350), and teaches various positions within G-CSF polypeptides for substitution with an unnatural amino acid such as pAF, including position 133 (Example 36), and N- and O-linked glycosylation sites (paragraphs 0230, 0537).  Also taught are PEG-G-CSF polypeptides comprising unnatural amino acids (Example 39), with the PEG polymers having a molecular weight of 20 kDa (paragraph 0357, see also claim 28).  Cho teaches that these polypeptides may be formulated with citrate or other buffers (paragraph 0577), wherein these formulations may also comprise arginine or counter-ions thereof, and surfactants such as Tween or Pluronics (paragraph 0577).  Cho also suggests lyophilization of such formulations (paragraph 0428), and incorporation of other therapeutic agents (paragraphs 0573, 588).
Cho is silent regarding a formulation comprising a bG-CSF polypeptide of SEQ ID NO: 1 or 2.  However, Heidari teaches a bG-CSF polypeptide which identical to SEQ ID NO: 1, and discloses an O-linked glycosylation site at Thr-133 corresponding to the human G-CSF sequence.  Heidari also teaches 
Lovejoy discloses the 3D structure of bovine G-CSF and its close similarity to the 3D structure of human G-CSF. See at least abstract, Figure 1, and Figure 6.  Amino acids 132 -136 of SEQ ID NO: 29 of Cho are Gln-Pro-Thr-Gln-Gly and correspond to amino acids 131-135 of instant SEQ ID NO: 1 and amino acids 132-136 of instant SEQ ID NO: 2. That is, amino acid position 133 of instant SEQ ID NO: 1 corresponds to amino acid position 134 of instant SEQ ID NO: 2 and corresponds to amino acid position 134 of SEQ ID NO: 29 of Cho et al. As evidenced by Heidari, this is an O-linked glycosylation site.  Such sites are specifically suggested by Cho for modification.
Kang discloses substituting the threonine at amino acid 134 of human G-CSF (corresponding to position 133 of instant SEQ ID NO: 1 and position 134 of instant SEQ ID NO: 2 for bovine G-CSF) with cysteine and monoPEGylating this position with a 20 kD water soluble PEG polymer. This PEGylated polypeptide is biologically active.  It increases neutrophil numbers when tested in the murine NFS60 proliferation assay, and exhibited increased plasma half-life. See at least abstract, paragraphs [0063, 0091, and 0097-0098], Example 5, Figure 5, and Tables 1, 5, and 6.
Tonon discloses substituting individual G-CSF amino acids within the range of amino acid positions 132-137 with glutamine and monoPEGylating the position with a 20 kD water soluble PEG polymer. Data for PEGylation of amino acid 135 (corresponding to amino acid 135 of instant SEQ ID NO: 2) shows increased neutrophil numbers when tested in the routine NFS60 proliferation assay. See at least pages 7-8, bridging paragraph; pages 17-19, Example 6, and claims.
Park discloses and claims PEGylation of G-CSF.  The PEGylated G-CSF is active in the routine NFS60 cell assay.  The reference makes clear that non-human G-CSF from recombinant mouse, bovine, or dog can also be PEGylated in the same way.  The claims embrace PEGylated G-CSF from any source. See at least claims; column 5, lines 60-65; Example 17; and Table 1.

With respect to the bG-CSF conjugated recited in claim 16, part (a), it would have been obvious to one of ordinary skill in the art, at the time the instant invention was conceived, to modify bovine G-CSF (using the sequence provided by Heidari) in the manner taught by Cho to arrive at modified bG-CSF compounds containing non-naturally encoded amino acids that are then PEGylated.  Using the non-natural amino acid para-acetylphenylalanine is taught by Cho. The use of 20 kDa PEG is taught by Cho, and the specific desirability of using 20 kDa PEG to PEGylate G-CSF is taught by Kang and Tonon.  Mutation of the particularly claimed amino acid position of G-CSF amino is disclosed by Cho.  Amino acid 134 of Cho corresponds to amino acid 133 of instant SEQ ID NO: 1 and corresponds to amino acid 134 of instant SEQ ID NO: 2.  This amino acid position is a glycosylation site and Cho specifically suggests modifying this 
The prior art of record makes clear that G-CSF would have been a well-known and well- characterized protein. Its three dimensional structure was known. Many mutations had been made in the prior art to G-CSF. The protein had been PEGylated in the prior art successfully. The prior art gives specific direction and one of ordinary skill in the art would have had an expectation of successfully producing the modified G-CSF and that the resulting product would have been biologically and therapeutically useful.  Modification of position 133 suggested by Cho, Kang, and Tonon, would have been obvious. The modification would have been expected to be successful in view of the robust disclosures by Cho, Kang, Tonon, Park, Lovejoy, and Heidari with respect to the structure, function, successful mutation, and successful PEGylation of G-CSF.  The disclosure by Cho establishes that PEGylation would have been an old and well known technique.  The disclosure by Cho also establishes that incorporating non-naturally encoded amino acids in a protein (particularly the non-naturally encoded amino acid recited in the claims) would have been a well- known technique.
Lovejoy and Heidari are relied upon to establish that one of ordinary skill in the art would have known the sequence recited in the instant claims for bovine G-CSF.  These pieces of art also establish the known similarity of bovine G-CSF to human G-CSF both on a sequence and a three dimensional structural 
One of ordinary skill in the art would have had good reason to pursue the known options within the skilled artisan's technical grasp and had every reason to have an expectation of success in both producing the claimed product and for that so-produced product to have biological activity.  The prior art of record demonstrates the technical means known to those of ordinary skill in the art and exemplified results with respect to PEGylating G-CSF at a variety of amino acid positions by a variety of techniques, all of which resulted in biologically active products. G-CSF positions PEGylated in the prior art include the position presently claimed.
Therefore, creation of the bG-CSF-T133-pAF-20 kD-PEG conjugate recited in claim 16, part (a) is suggested by the combination of Cho, Heidari, Lovejoy, Park, Kang, and Tonon.
With respect to creating an aqueous formulation comprising this conjugate, a citrate buffer, and arginine, wherein said formulation comprises less than 0.0033% of a surfactant and has a pH from 5.0 to 6.6, it would have been prima facie obvious to apply the teachings of Michaelis, Podobnik, and Furtinger to the conjugate suggested by Cho, Heidari, Lovejoy, Park, Kang, and Tonon.  Specifically, Cho teaches that G-CSF polypeptides can be formulated with citrate buffer and arginine, wherein the formulations may comprise a counter ion for arginine (paragraph 0577).  Michaelis also teaches that G-CSF can be formulated with citrate buffer and arginine, and Michaelis teaches stability of G-CSF proteins formulated with citrate and arginine (Table 7).  Therefore, because both Cho and Michaelis teach that G-CSF proteins can be formulated with citrate buffer and arginine, one of ordinary skill would have had the motivation to formulate the bG-CSF-T133-pAF-20 kD-PEG conjugate suggested by Cho, Heidari, Lovejoy, Park, Kang, and Tonon with citrate buffer and arginine, as Michaelis teaches that arginine and citrate effectively stabilize G-CSF proteins.  Furthermore, because Podobnik shows increased G-CSF aggregate formation with the addition of Tween 20, with higher Tween 20 concentrations producing increased percentages of aggregates and protein dimers (Podobnik at Table 4), and teaches that that the addition of polysorbate 20 (i.e. “Tween 20”) to G-CSF formulations did not improve the stability of said formulations, wherein stability was achieved without the addition of surfactants (paragraph 0169-0174; Table 4), it would have been obvious to formulate the bG-CSF-T133pAF-20 kDa PEG conjugate in citrate and arginine without a surfactant.  
With respect to the recited pH range of the claimed formulation, although Michaelis suggests that citrate buffers are unsuitable in the pH range of 4-6.5 for formulation of G-CSF, Furtinger shows that formulating G-CSF at pH 5 in citrate buffer offered superior protection against shaking-induced 
Furthermore, no more than routine skill would have been required to apply the teachings of Michaelis, Podobnik, and Furtinger to the conjugate suggested by Cho, Heidari, Lovejoy, Park, Kang, and Tonon, as Cho, Michaelis, and Furtinger each suggest formulation of G-CSF with citrate, with Michaelis further teaching that citrate and arginine are advantageous.  Podobnik teaches the advantages of minimizing or eliminating surfactants from G-CSF formulations, and Furtinger teaches specific advantages of formulating G-CSF in citrate at pH 5.0.  Thus, it would have been prima facie obvious to combine the inventions of Cho, Heidari, Lovejoy, Park, Kang, Tonon, Michaelis, Podobnik, and Furtinger to advantageously achieve a formulation which comprises a bG-CSF-T133pAF-20 kDa conjugate, citrate buffer, and arginine, wherein said formulation does not comprise a surfactant and has a pH of 5.0.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the inventions of Cho, Heidari, Lovejoy, Park, Kang, Tonon, Michaelis, Podobnik, and Furtinger, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

With respect to the limitations of claims 21 and 22, as discussed above, Podobnik specifically teaches away from polysorbate surfactants.  It is known in the art that polyoxyethylene (20) sorbitan monolaurate is commonly known as “Tween 20” and is a polysorbate surfactant (see paragraph 0033 of the instant specification).

claim 24, Michaelis teaches that arginine can be in the form of arginine chloride (column 5, lines 13-16).

	With respect to the limitations of claim 25, Cho teaches that bG-CSF polypeptides can be formulated with other therapeutic agents (paragraphs 0573, 588).

	With respect to the limitations of claim 26, Cho teaches that bG-CSF polypeptides can by lyophilized (paragraph 0428).

With respect to the limitations of claim 27, because the combination of Cho, Heidari, Lovejoy, Park, Kang, and Tonon, Michaelis, Podobnik, and Furtinger suggest creating an aqueous formulation comprising a bG-CSF-T133-pAF-20 kD PEG conjugate, citrate buffer, and arginine, it would have been obvious to create a process of preparing the formulations of claims 16 and 54 by forming a solution which comprises each of these elements.

	With respect to the limitations of claim 50, Michaelis provides guidance with respect to acceptable citrate buffer concentrations, as it teaches formulation with 5-40 mM citrate buffer (column 4, line 64).  Although Michaelis does not explicitly teach formulation with citrate buffer at 30 mM, this concentration is within the range taught by Michaelis, and one of ordinary skill would have had the motivation, and the ability, to determine the optimal citrate concentration via routine experimentation.  MPEP 2144.05 states:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).

	With respect to the limitations of claims 51 and 52, Michaelis provides guidance with respect to the concentration of arginine.  Although the claimed arginine concentration of about 250 mM is outside the range taught by Michaelis, as discussed above one of ordinary skill would have had both the motivation and the ability to determine the optimal arginine concentration which affords the greatest stability and retention of protein activity (In re Aller).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 16, 21, 22, 24-27, and 50-52 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S Patent 10,138,283), in view of Michaelis et al (US 5,919,757), in view of Podobnik et al (US 20070081971), and further in view of Furtinger et al (WO2008/122415, cited in the IDS filed on 5/13/2013).

The claims of the ‘283 patent are directed to a bG-CSF polypeptide comprising the sequence of SEQ ID NO: 2, wherein position 134 of SEQ ID NO: 134 is substituted with a non-naturally encoded amino acid, wherein the non-naturally encoded amino acid is para-acetylphenylalanine, wherein the non-naturally encoded amino acid is linked to a water soluble polymer comprising a poly(ethylene) glycol moiety, wherein said water soluble polymer has a molecular weight of about 20 kDa, and wherein said bG-CSF polypeptide is characterized by inducing a maximal absolute neutrophil count (ANC) about 10-fold greater than pre-treatment ANC, as measured about 72 hours after a single sub-cutaneous injection at 40 g/kg in a healthy bovine steer calf, and a pharmaceutical composition comprising said bG-CSF polypeptide and a pharmaceutically acceptable carrier.
The ‘283 claims also recite a bG-CSF polypeptide comprising the sequence of SEQ ID NO: 2, wherein position 134 of SEQ ID NO: 2 is substituted with a non-naturally encoded amino acid, wherein the non-naturally encoded amino acid is para-acetylphenylalanine, wherein the non-naturally encoded amino acid is linked to a water soluble polymer comprising a poly(ethylene) glycol moiety, wherein said water g/kg in a healthy bovine steer calf, and a pharmaceutical formulation comprising said bGCSF polypeptide and a pharmaceutically acceptable carrier.

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite a bG-CSF polypeptide comprising a pAF residue at the same position (amino acid 133 of SEQ ID NO: 1 or an equivalent position (i.e. position 134) in SEQ ID NO: 2, wherein the pAF is linked to a 20 kD PEG.  Both claim sets also recite pharmaceutical formulations of said bG-CSF conjugates.
Although the ‘283 claims do not explicitly recite that the pharmaceutically acceptable excipient(s) comprise a citrate buffer, arginine, and less than 0.0033% surfactant, including less than 0.0033% polysorbate surfactant, it is noted that these excipients are obvious components of a composition comprising bG-CSF-pAF-PEG when taken in view of the teachings of Michaelis and Podobnik.  Specifically, Michaelis teaches formulations comprising G-CSF polypeptides, wherein said formulations comprise citrate buffer and arginine (see abstract; column 3, line 66 – column 4, line 38; Table 7; claims), and Podobnik teaches that it was known in the art at the time the instant invention was conceived that the presence of surfactants is not always advantageous in formulating proteins such as G-CSF.  Podobnik teaches that although non-ionic surfactants (e.g. polysorbates) are used in some pharmaceutical formulations, the use of oxidantion-prone surfactants in G-CSF formulations is problematic and preferably should be avoided since they can cause the formation of hydroxyl radicals which may damage the protein.  Surfactants may also cause local irritation at the site of administration (paragraph 0044).  Podobnik also shows that the addition of polysorbate 20 (i.e. “Tween 20”) to G-CSF formulations did not improve the stability of said formulations, and stability was achieved without the addition of surfactants (paragraph 0169-0174; Table 4).  Table 4 in particular appears to show an increase in aggregate formation with the addition of Tween 20, with higher Tween 20 concentrations producing increased percentages of aggregates and protein dimers.
Similarly, although the ‘283 claims do not specifically recite that a pharmaceutical composition comprising its bG-CSF-T133pAF-20 kDa PEG conjugate should comprise citrate buffer, arginine, and a pH in the range of 5.0 to 6.6, Furtinger suggests formulation of G-CSF polypeptides in citrate buffer at a pH of 5.0.  Specifically, Furtinger shows that formulating G-CSF at pH 5 in citrate buffer offered superior protection against shaking-induced aggregation.  One of ordinary skill would have immediately recognized the benefits of preventing aggregation caused by mechanical shaking, such as increased stability during storage and transport and preservation of higher levels of monomeric, non-aggregated G-CSF for 
Furthermore, although the instant claims do not recite limitations regarding stimulation absolute neutrophil counts after administration to a healthy bovine steer calf, it is noted that the instant claims and the ‘283 claims are directed to the same bG-CSF-pAF-PEG conjugate, and therefore in absence of evidence to the contrary, the formulations of the instant invention would be expected to meet these limitations regarding stimulation of absolute neutrophil counts.

With respect to the limitations of claims 21 and 22, as discussed above, Podobnik specifically teaches away from polysorbate surfactants.  It is known in the art that polyoxyethylene (20) sorbitan monolaurate is commonly known as “Tween 20” and is a polysorbate surfactant (see paragraph 0033 of the instant specification).

	With respect to the limitations of claim 24, Michaelis teaches that arginine can be in the form of arginine chloride (column 5, lines 13-16).

	With respect to the limitations of claim 25, Furtinger teaches that G-CSF formulations can comprise antimicrobial agents, and such agents can be considered to be an additional therapeutic incredient.

	With respect to the limitations of claims 26, Hays Putnam teaches that its bG-CSF conjugates can by lyophilized (paragraph 0636).

With respect to the limitations of claim 27, because the combination of Hays Putnam, Michaelis, Podobnik, and Furtinger suggest creating an aqueous formulation comprising a bG-CSF-T133-pAF-20 kD PEG conjugate, citrate buffer, and arginine, it would have been obvious to create a process of preparing the formulations of claim 16 by forming a solution which comprises each of these elements.

	With respect to the limitations of claim 50, Michaelis provides guidance with respect to acceptable citrate buffer concentrations, as it teaches formulation with 5-40 mM citrate buffer (column 4, line 64).  Although Michaelis does not explicitly teach formulation with citrate buffer at 30 mM, this concentration is within the range taught by Michaelis, and one of ordinary skill would have had the motivation, and the ability, to determine the optimal citrate concentration via routine experimentation.  MPEP 2144.05 states:
In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).

With respect to the limitations of claims 51 and 52, Michaelis provides guidance with respect to the concentration of arginine, teaching incorporation of arginine at a concentration of up to 100 mmol/L (column 1, lines 8-13; column 5, lines 13-17).  Although the claimed arginine concentration of about 250 mM is outside the range taught by Michaelis, as discussed above one of ordinary skill would have had both the motivation and the ability to determine the optimal arginine concentration which affords the greatest stability and retention of protein activity (see In re Aller).

Therefore, it would be clear to one of ordinary skill in the art that when taken in view of the disclosures of Michaelis, Podobnik, and Furtinger, the claims of the ‘283 patent are obvious variants of the instant claims, and vice versa.


Conclusion
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646